Opinion issued October 10, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00518-CR
                            ———————————
                     IN RE ARMANDO LOZANO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relator Armando Lozano seeks a writ of mandamus requesting that this

Court reform his 2012 judgment of conviction for aggravated robbery to delete the

deadly weapon finding. Alternatively, he requests that the trial court be directed to

enter findings of fact and conclusions of law setting forth the bases for denying his

motions for judgment nunc pro tunc. We deny the petition.
                                 PER CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2